Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141017                                                                                               Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 141017
                                                                     COA: 295448
                                                                     Wayne CC: 02-004374-FC
  JOEZELL WILLIAMS II,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 9, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2010                   _________________________________________
           p0830                                                                Clerk